USCA4 Appeal: 22-1997      Doc: 8          Filed: 11/22/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1997


        In re: DEAFUEH MONBO; JUAHDI MONBO,

                            Petitioners.



                    On Petition for Writ of Mandamus. (1:21-cv-01230-MSN-WEF)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Deafueh Monbo and Juahdi Monbo, Petitioners Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1997       Doc: 8          Filed: 11/22/2022      Pg: 2 of 2




        PER CURIAM:

               Deafueh and Juahdi Monbo (“Petitioners”) petition for a writ of mandamus seeking

        an order instructing the district court clerk to enter default pursuant to Fed. R. Civ. P. 55(a).

        We conclude that Petitioners are not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up).

               We have reviewed the record and conclude that Petitioners are not entitled to the

        relief they seek. Accordingly, we deny the petition for writ of mandamus. We further deny

        Petitioners’ motions for a stay pending the resolution of their petition. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                  PETITION DENIED




                                                       2